Citation Nr: 1013621	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-21 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a lumbar spine 
condition (also claimed as chronic low back pain, 
intervertebral disc syndrome, herniated disc, spine 
condition, and chronic muscoskeletal disorder).

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic myalgia, 
right hip.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego California.

In June 2006, the Board denied reopening the Veteran's claims 
for service connection for lumbar spine condition and chronic 
myalgia of the right hip.  The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and, in November 2008, the Court issued a Memorandum 
Decision vacating the June 2006 Board decision and remanding 
the matter for further proceedings consistent with the 
Court's decision.  The Veteran subsequently appealed the 
Court's decision to the United States Court of Appeals for 
the Federal Circuit (Court of Appeals).  The Court of Appeals 
dismissed the appeal.

The Veteran requested a Board hearing in Washington, D.C.  
The hearing was scheduled for September 8, 2005, and the 
Veteran was notified.  The Veteran failed to report for the 
hearing.  To the Board's knowledge, the Veteran has offered 
no explanation as to why he was unable to appear for the 
scheduled hearing, and he has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal, as if the Veteran's hearing request 
had been withdrawn.  See 38 C.F.R. § 20.702(d) (2009). 

The issue of clear and unmistakable error in a July 1990 RO 
decision has been raised by the record in the May 2008 
Appellant's Brief, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c) (West 2002).  New and 
material evidence is required to reopen a previously denied 
claim.  38 U.S.C.A. § 5108 (West 2002).

Effective November 9, 2000, the Veterans Claims Assistance 
Act describes VA's duties to notify and assist claimants in 
substantiating VA benefit claims. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

For those claims to reopen received on or after August 29, 
2001, VA should request existing records from Federal 
agencies, and non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
to reopen the claim.  66 Fed. Reg. 45620, 45630-31 (Aug. 29, 
2001); 38 C.F.R. § 3.159 (c)(1), (2), (3).  

Pursuant to the Court's January 2009 Judgment and November 
2008 Memorandum Decision, the case must be remanded for the 
RO/AMC to obtain service records under 38 U.S.C. § 
5103A(a)(1).  The appellant claims that his current lumbar 
spine condition and chronic myalgia of the right hip, are the 
result of an injury sustained from a parachuting accident 
while he was in service.  The record shows that the Veteran 
identified that he sustained an injury from a parachute jump 
on July 27, 1967, in Germany.  Unit records were never 
obtained.  As unit records could potentially contain relevant 
evidence material to his claim and were not requested, a 
remand is necessary.  See 38 U.S.C. §§ 5103A(b)(1), (c)(1); 
38 C.F.R. §§ 3.159(c)(2)(3).

The Veteran has also noted that his records located at the RO 
in Los Angeles were never transferred to the RO in San Diego.  
While the case is in remand status, the AMC/RO should ensure 
that all of the Veteran's records from both RO's are obtained 
and included in the claims file.

In January 2005, the VA received notice that the Veteran had 
applied for benefits with the State of California, Department 
of Social Services.  Specifically, the Veteran's alleged 
impairments include a herniated disc and myalgia of the right 
hip.  VA must make a reasonable effort to obtain relevant 
records, which include the Veteran's SSA records.  See Golz 
v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  As it 
appears that the Veteran may be receiving benefits from the 
Department of Social Services for his back and hip, these 
records are relevant and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request unit 
records from any appropriate government 
record depository, for the period of the 
Veteran's active military service from 
February 1966 to January 1968.

In requesting this information, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards to requesting records from 
Federal facilities.  The RO is reminded 
that it should continue efforts to 
procure the relevant records until either 
the records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file.

2.  The State of California, Department 
of Social Services should be contacted, 
and all records of medical treatment and 
examination associated with any 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If any requested records 
are unavailable, documentation to that 
effect should be added to the claims 
file.

3.  The AMC/RO should also obtain all 
records from both RO's located in Los 
Angeles and San Diego and associate them 
with the claims file.  

4.  After completion of the above 
development, the Veteran's claims must be 
readjudicated.  If the determination 
remains adverse to the Veteran, he should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


